          Case 4:20-cv-00779-LPR-BD Document 14 Filed 10/05/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

BRAYLON HUTCHISON,
#00226020                                                                         PLAINTIFF

v.                              CASE NO. 4:20-CV-779-LPR-BD

KEVIN SMITH, et al.                                                            DEFENDANTS

                                             ORDER

          The Court has received a Recommendation for dismissal of some of Mr. Hutchison’s

claims.     (Doc. 8).   Mr. Hutchison has not filed objections.       After careful review of the

Recommendation and the record, the Court concludes that the Recommendation should be, and

hereby is, approved and adopted as this Court’s findings in its entirety.

          Mr. Hutchison’s claims that Defendants interfered with his legal mail are DISMISSED

without prejudice. Furthermore, all claims against Defendants in their official capacities are also

DISMISSED without prejudice.

          IT IS SO ORDERED this 5th day of October 2020.


                                                      _______________________________
                                                      LEE P. RUDOFSKY
                                                      UNITED STATES DISTRICT JUDGE
